DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 3/2/2021 is acknowledged.  Applicant has elected without traverse the invention of Group VIII, claim 8.
The restriction/ election requirement is hereby MADE FINAL.  Claim 8 is pending, and has been examined herewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 1,132,233 A to Ashmead et al. (“Ashmead”, of record).
Ashmead relates to treating or controlling pathological calcification in the form of gall stones, renal calculi, calcific deposits in bursi, salivary calculi, sclerotic or atherosclerotic plaques or deposits in blood vessels or other organs using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 11- 75; p. 2, l. 3-115, p. 3, l. 1-20, 30, claim 1).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,281,322 to Ashmead et al. (“Ashmead 2”, of record).
Ashmead 2 relates to treating or controlling pathological renal calculi in animals, including warm-blooded animals, using a composition comprising HMP and a pharmaceutically acceptable carrier. (claim 3, col. 3, l. 71, col. 2, ll. 6-7).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  Warm-blooded animals includes mammals and humans.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 9639115 A1 to Henry et al. (“Henry”, of record).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  
Henry relates to treating or controlling pathological calcification in the form of dental calculus in domestic animals using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- p. 2, l. 7; Examples 1-3; claims).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2005060978 A2 to Marcolongo et al. (“Marcolongo”, of record).
Marcolongo relates to treating or controlling pathological calcification in the form of microcrystalline arthropaties using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- 26; Examples 5, 6; claims).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vermeulen et al., Prevention of Phosphate Stones by Phytate, Phosphate and Hexametaphosphate: Experimental Urolithiasis XV, The Journal of Urology, vol. 82, no. 2, August 1959, pages 249-255 (“Vermeulen”, of record).
Vermeulen relates to treating or controlling pathological phosphate stones in experimental rats and humans using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 249, col. 1; p. 252, col. 1- p. 254- col. 1, Tables 3-4).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Vermeulen the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (p. 249, col. 1).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyrah, The Calcium-containing Renal Stone, Proceeding of the Royal Society of Medicine, vol. 51, 24 October 1957, pages 183-200 (“Pyrah”, of record).
Pyrah relates to treating or controlling pathological kidney stones in experimental rats and humans using a composition comprising HMP and a pharmaceutically acceptable carrier. (see p. 199, second paragraph in particular; entirety of Pyrah).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Pyrah the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (entirety of Pyrah, e.g. Fig. 2).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas, Use of phosphates in patients with calcareous renal calculi, Kidney International, vol. 13 (1978), pages 390-396 (“Thomas”, of record).
Thomas relates to treating or controlling pathological calcareous renal calculi in patients using a composition comprising HMP and a pharmaceutically acceptable carrier. (see p. 391, col. 2 in particular; entirety of Thomas).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627